Citation Nr: 0412548	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-07 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1975.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which was then in 
effect, the Board undertook development of the veteran's 
claim in February 2003.  Pursuant to that development, the 
veteran underwent a VA examination in June 2003 and 
additional service medical records were obtained.  

In October 2003, the Board remanded the case to the RO for 
initial consideration of the obtained evidence.  
Subsequently, a January 2004 rating action continued the 
prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Hepatitis C was first diagnosed more than two decades 
following the veteran's separation from service, and the most 
persuasive and probative medical evidence of record is 
against a finding that hepatitis C is related to the 
veteran's period of active duty.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the April 2002 statement of the 
case (SOC) of the criteria for service connection.  The 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  In a June 
2002 letter, the Board informed the veteran of the provisions 
of the VCAA as well as the type of evidence necessary to 
substantiate his claim for service connection, and informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letter did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim, and 
thus, the timing of the notice does not comply with the 
express requirements of Pelegrini.  While the Court did not 
address whether, and if so, how, the Secretary can properly 
cure a timing defect, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with a VA examination in June 2003.  
Service medical, VA, and private treatment records have been 
obtained.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, another remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

The veteran's DD-214 indicates that his primary military 
specialty was "ACFT loadmaster."  The related civilian 
occupation was noted as foreman cargo agent.  His service 
medical records have been carefully reviewed.  In October 
1974, he injured his lower back in a fall in the shower.  The 
veteran was subsequently hospitalized for treatment of his 
back complaints in various facilities off and on until his 
separation from service in October 1975.  The inservice 
treatment consisted of medication, physical therapy and 
casting.  His service medical records are silent for 
diagnosis of or treatment of hepatitis C, and for any risk 
factors for hepatitis C.  

Service connection for spondylolysis with nerve root 
irritation was granted in February 1978.

VA examinations in January 1978, December 1980, and January 
1982 do not contain any complaints or findings related to 
hepatitis C.  

The medical record indicates that hepatitis C was first 
diagnosed in June 1999.  An August 2001 statement from the 
veteran's VA primary care physician stated that the:

...histological appearance typical with an 
hcv infection of around 20-25 years 
(cirrhosis for 10-15 years with hepatitis 
incubation of 10 years prior to 
cirrhosis/total 20-25 years).  he gives a 
hx of a military related injury with 
prolonged hospitalization with multiple 
needle sticks during this time period.  
Also during his military tour, he received 
multiple immunizations with air injection 
guns which were done under less than 
sterile conditions.  It is likely as not 
that this hcv was contracted during his 
military tour based on the history of hcv 
correlating with the histopathological 
diagnoses.  

A statement from a private gastroenterologist, A.F., M.D., 
dated in January 2002, also addressed the possible etiology 
of the veteran's hepatitis C:

The patient has had no history of blood 
transfusions and no history of IV drug 
use.  There has also been no history of 
exposure to Hepatitis C in a sexual 
manner.  He was in a military type 
hospital for approximately one year 
recovering from back surgery.  Certainly, 
Hepatitis C transmission could have been 
possible back in those times in that type 
of situation.  Also he describes being 
involved in special maneuvers and training 
during his military career.  Of course 
being exposed to blood and blood products 
from other soldiers would have been 
possible at that time.  It is certain that 
he does have Hepatitis C and that he has 
early cirrhosis.  Based on published data, 
it is clear that it takes many years for a 
patient to develop cirrhosis secondary to 
Hepatitis C.  In most published reports it 
has been estimated that it takes at least 
20 years to develop early cirrhosis in 
patients who do not abuse alcohol, like is 
the case in this situation.  Of course it 
is impossible to pinpoint when [the 
veteran] contracted Hepatitis C but it 
could be safely said that he did not 
acquire that recently and that probably at 
least 20 years have elapsed since he 
acquired Hepatitis C.

A VA examination was conducted in June 2003.  The examiner 
reviewed the veteran's service medical records and the claims 
folder, including the August 2001 medical statement noted 
above.  The veteran reported that during service he did help 
do medical evaluations on military personnel, but that he was 
not exposed to direct contact with blood.  He has never used 
IV drugs, he has not tattoos, he did not have sex with 
prostitutes in service, and he has not had any blood 
transfusions.  The veteran reported that he was hospitalized 
for a month with a back injury and had an IV present most of 
that time.  On one occasion, his arm turned yellow from 
bruising and probable bleeding around the IV.  He also got 
several immunizations with air guns, but the examiner stated 
that there was no history obtained that could suggest 
exposure to hepatitis.  Examination showed mild liver 
enlargement with right upper quadrant tenderness.  There was 
1+ pretibial edema.  The diagnosis was hepatitis C.  The VA 
examiner stated that:

The patient states that he is trying to 
claim service connection only on the 
results of the liver biopsy, which suggest 
that his hepatitis has been present for 
several years.  In my examination of the 
patient and reviewing his records, I 
cannot find any basis for service 
connection of his hepatitis C even though 
he required several needle sticks for IVs 
during his period hospitalization in the 
service.  These were sterile needles and 
this should not constitute a risk for 
hepatitis.  Therefore, in reviewing his 
records, examining the patient, taking 
history, and reviewing the report from an 
outside physician, in my opinion it is 
less likely that his hepatitis C is 
related to previous exposure in the 
service.

The Board notes that the record contains conflicting medical 
opinions as to the relationship between the veteran's 
hepatitis C and his military service.  Dr. F.'s January 2002 
statement is based in part on the veteran's report of 
exposure to blood and blood products of other soldiers, which 
is inconsistent with both the history he reported to the June 
2003 examiner and his military specialty as reported on his 
DD-214.  More importantly, Dr. F's statement is equivocal as 
to whether the veteran acquired hepatitis C in service, 
noting that "it is impossible to pinpoint when" he 
contracted it.  For these reasons, his statement is not 
probative as to the issue in question.  

Turning to the other two opinions of record, the VA 
examiner's opinion offered in June 2003 is based on a review 
of the claims folder and a citation of pertinent medical 
records, while the August 2001 opinion only cites to the 
veteran's statements and a histological report from many 
years after service discharge.  The August 2001 statement 
specifically refers to "multiple immunizations with air 
injection guns which was done under less than sterile 
conditions," however there is no support for this assertion 
other than the veteran's own statements.  The service medical 
records do not indicate that "less than sterile conditions" 
were present in any facility at which the veteran was 
treated.  As pointed out the by the June 2003 examiner, 
hospital IVs are sterile; this is not a situation where the 
veteran was treated on a battlefield or under circumstances 
where proper needle care would be questioned.  The Board 
finds the June 2003 VA examiner's opinion, which concluded 
that there was no indication that the veteran was exposed to 
hepatitis C during his period of service, more persuasive and 
concludes that the most probative evidence does not establish 
a link between the veteran's hepatitis C and his military 
service.  Accordingly, the Board finds that the weight of the 
competent and probative evidence of record does not medically 
link the veteran's diagnosis of hepatitis C to his period of 
active duty.   

The veteran has asserted that the "multiple needle sticks" 
sustained during his inservice hospitalizations are the 
likely cause of his current hepatitis C.  The evidence of 
record does not reflect that the veteran has the requisite 
medical training or expertise that would render his opinion 
competent in this matter.  Thus, he is not qualified to 
render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Accordingly, the veteran's opinion that his hepatitis C is a 
direct result of his military service is not competent 
medical evidence.

As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  As the preponderance of the evidence is against 
his service connection claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



